IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 97-50529
                           Summary Calendar
                        _____________________


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                versus

NASSER ASSED,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          No. W-90-CR-1-1
_________________________________________________________________

                            August 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nasser Assed, federal prisoner #52420-080, appeals from the

district court’s judgment denying his 28 U.S.C. § 2255 motion to

set aside his conviction.    The district court did not specify the

issue on which it granted a COA.    In granting a COA, the district

court must state the specific issue or issues that satisfy the

criterion for granting a COA.        28 U.S.C. § 2253(c)(3).   The

district court’s failure to specify the issue does not impede

consideration of this appeal because there was only one issue in



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the § 2255 motions and thus only one that could be the subject of

a COA.   See Else v. Johnson, 104 F.3d 82, 83 (5th Cir. 1997).

     Assed contends that his guilty plea conviction for using a

firearm during a drug trafficking crime, 18 U.S.C. § 924(c), should

be vacated in the light of the Supreme Court’s decision in Bailey

v. United States, 516 U.S. 137 (1995).             He argues that he is

actually innocent because the factual basis presented by the

government does not support his conviction under the “use” prong of

§ 924(c) as defined in Bailey.          A review of the plea colloquy

supports Assed’s claim.

     Assed, however, procedurally defaulted this claim by failing

to raise it in his direct appeal.       See United States v. Shaid, 937
F.2d 228, 232 (5th Cir. 1991)(en banc).             In the light of the

Supreme Court’s decision in Bousley v. United States, 523 U.S. 614

(1998), Assed cannot rely on a cause-and-prejudice argument to

overcome procedural default.       See United States v. Sanders, 157
F.3d 302, 305 (5th Cir. 1998).           He must establish his actual

innocence of the § 924(c) violation to secure relief.           See United

States v. Jones, 172 F.3d 381, 384 (5th Cir. 1999).            Because the

district court denied Assed’s § 2255 motion without considering his

claim of actual innocence, in accordance with the dictates of

Bousley, we VACATE the district court’s denial of Assed’s § 2255

motion   and   REMAND   this   action   to   the   district   court   for   a

determination whether Assed is actually innocent of the § 924(c)

violation.     See Jones, 172 F.3d at 384-85.




                                    2
    VACATED and REMANDED.




3